DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ (RCE) submission filed on June 2, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ replies filed on April 20, 2022 and June 2, 2022 are acknowledged.  Claims 9, 12, and 15 are amended, Claims 1-5, 7-8, 10-11, 16-17, and 19 are canceled, and Claims 20-25 are new.  Thus, Claims 9, 12, 14-15, and 20-25 are pending and are further examined on the merits in the U.S. non-provisional application. 


Claim Objection
The following claim is objected to because of the following informality:  
		“the first and second pairs of counter rotating gears” (Claim 20, lines 1 and 2) should be ‘the first and the second pairs of counter rotating gears’.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 14-15, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 9 and claims dependent thereon
	Claim 9 recites the element “the peripheral side” (Claim 9, line 16).  There is insufficient antecedent basis for this element in the claim.  One way to overcome this rejection is to further amend this element to recite
	‘the peripheral surface [[

In Regard to Claim 20
	Claim 20 recites the element “the first and second pairs of counter rotating gears” (Claim 20, lines 1 and 2).  There is insufficient antecedent basis for this element in the claim (Claim 1 and/or Claim 20 that depends from Claim 1 each do not recite a second pair of counter rotating gears).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14-15, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0107872 (McGowan et al.; published on April 20, 2017) (McGOWAN).  
	In reference to Claim 9, McGOWAN discloses
		A pump (first fluid pump 106, title, Abstract, ¶ 0022, lines 1 and 2, Figs. 1-9) comprising: 
			an inlet (108, Figs. 1-3); 
			a common manifold comprising an outlet (110); 
			a first gear plate (end plate 326) disposed between the inlet (108) and the outlet (110), the first gear plate (326) comprising: 
				a first side (M, Examiner’s ANNOTATED Fig. 6 of McGOWEN); 
				a second side (N, Examiner’s ANNOTATED Fig. 6 of McGOWEN) disposed opposite the first side (M, Examiner’s ANNOTATED Fig. 6 of McGOWEN); 
				a peripheral surface (O, Examiner’s ANNOTATED Fig. 6 of McGOWEN) surrounding the first side and the second side (N); 
				a first hole (P, Examiner’s ANNOTATED Fig. 6 of McGOWEN) extending through the first side (M) to the second side (N); 
				a second hole (Q, Examiner’s ANNOTATED Fig. 6 of McGOWEN) extending through the first side to the second side (N); 
				a timing rib (R, Examiner’s ANNOTATED Fig. 6 of McGOWEN) disposed on the first side (M) and extending from the first hole (P) to the second hole (Q); 
				a cutout (hole 504 + hole 506, in combination, Figs. 5 and 6) adjacent the outlet (110) and extending from the peripheral surface (O) towards the timing rib (R), the cutout (504 + 506, in combination) extending through the first gear plate (326) and defining terminal regions (inner and bottom surfaces of 504, 506) extending towards the outlet (110); 
				a first pocket (S, Examiner’s ANNOTATED Fig. 6 of McGOWEN) adjacent the inlet (108), the first pocket (S) formed in the first side (M) inwardly and separated (by a Distance D, Examiner’s ANNOTATED Fig. 6 of McGOWEN) from the peripheral side (O) and extending to the timing rib (R) between the first hole (P) and the second hole (Q); and 
				a second pocket (T, Examiner’s ANNOTATED Fig. 6 of McGOWEN) adjacent the outlet (110), the second pocket (T) formed in the first side (M) and extending from the cutout (504 + 506, in combination) to the timing rib (R); and 
				a first pair of counter rotating gears (the leftmost gearset as shown in Fig. 4 that is adjacent end plate 326) supported for rotation within the first hole and the second hole of the first gear plate (see Fig. 9) and positioned on the first side (M) of the first gear plate (326), 
			wherein the first pair of counter rotating gears (the leftmost gearset as shown in Fig. 4 that is adjacent end plate 326) draws a fluid from the inlet (108), compresses the fluid within intermeshing teeth of each of the first pair of the counter rotating gears, and transfers the fluid between the terminal ends of the cutout (504 + 506, in combination) into the outlet (110) of the common manifold (space crossed by the lead line of reference numeral 502 in Fig. 5).
	In reference to Claim 14, McGOWAN further discloses that the inlet (108, Fig. 1) is a low-pressure region and the outlet (110) is a high-pressure region (suction region has lower pressure than after high pressure region after the fluid has been compressed by pump 106, ¶ 0028, lines 3-6).  


    PNG
    media_image1.png
    371
    538
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of McGOWAN
	
	In reference to Claim 15, McGOWAN also discloses that the highest pressure occurs where the first pair of counter rotating gears mesh (gear 310 meshes with gear 314), and the highest flow of fluid occurs when a tip of a tooth of one of the first pair of counter rotating gears (310, 314) is near an outermost portion the terminal ends of the cutout (504 + 506, in combination, because the fluid flow through the pump and subsequently out through the mesh is created by suction of the rotating gears 310, 314 which propels fluid out at maximum flow rate).  
	In reference to Claim 20, McGOWAN further discloses that the cutout (504 + 506, in combination) overlaps the first and second pairs of counter rotating gears (from a vantage point at 318 in Fig. 4 and looking axially down the shaft the first and second pairs of counter rotating gears overlap the cutout (see Fig. 5 which clearly shows the gears/cutout overlap) to increase the flow of the fluid into the outlet (110).  
	In reference to Claim 21, McGOWAN also discloses that the first pair of counter rotating gears (310, 314) rotate about axes (respective axes 312 and 316, Fig. 4) extending through the first hole (P) and the second hole (Q), and the first pocket (S) axially overlaps the first pair of counter rotating gears (310, 314, Figs. 4-6).  
	In reference to Claim 22, McGOWAN further discloses that the second pocket (T, Examiner’s ANNOTATED Fig. 4 of McGOWAN) axially overlaps the first pair of counter rotating gears (310, 314, Figs. 4-6)  
	In reference to Claim 23, McGOWAN also discloses that the first pocket (S, Examiner’s ANNOTATED Fig. 6 of McGOWEN) is entirely formed in the first side of the gear plate (326).  
	In reference to Claim 24, McGOWAN further discloses that the pump (106) further comprises a second gear plate (plate 324 opposing end plate 326 through gears 310, 314) disposed adjacent the first pair of counter-rotating gears (310, 314) and between the inlet (108) and the outlet (110).  
			 

Comment on Allowability
McGOWEN teaches counter rotating gear sets (302, 304, 306, Fig. 4) interspersed among plates (separator plates 324, 324, and an end plate 326, Fig. 4).  The end plate (326, ¶ 0029 of the specification) of McGOWEN contains the cutouts (504, 506, Fig. 6) as is recited in amended independent Claim 9, however, each of the other plates (324, 324) do not contain the cutout feature.  Thus, McGOWEN cannot have “a second pair of counter rotating gears supported for rotation within the first hole and the second hole of the first gear plate and positioned on the second side of the first gear plate” as recited in dependent Claim 25 as end plate (326) only contains a gear set (310, 314) on the first side of the end plate (326, Fig. 9) and the housing (housing end cap 202, Fig. 9) is adjacently disposed the second side of the end plate (i.e., and the adjacent housing end cap 202 element is not a second pair of counter rotating gears element). 

Allowable Subject Matter
Claims 12 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 25 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ pump including:   
				“a second pair of counter rotating gears supported for rotation within the first hole and the second hole of the first gear plate and positioned on the second side of the first gear plate” in combination with all of the other elements of the claim is not shown or rendered over the prior art of record.  Claim 12 is further indicated as allowable subject matter by virtue of being dependent on Claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants have heavily amended independent Claim 9 including the addition of the element a timing rib (Claim 1, line 10) and features associated therewith and has asserted that MAYER (US20007/0248480) does not disclose at least the timing rib which has been fully considered and is persuasive (pp. 6 and 7 of Applicants’ reply).  Thus, the previously applied rejection of Claim 9 under 35 U.S.C. 102  based on MAYER has been withdrawn.  Upon reconsideration, however, amended Claim 9 reads on the prior art evidence of McGOWEN (US2017/0107872).  The interpretation of McGOWEN to reject amended Claim 9 under 35 U.S.C. 102 is fully cited and described above.    

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2006/0257267 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday June 8, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746